Citation Nr: 0327272	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
acne vulgaris.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
a skin disorder identified as psoriasis and acne vulgaris of 
the face, chest, back, and neck, and assigned a 30 percent 
evaluation effective from the initial date of claim in 
September 1994.  

In January 2000, the Board remanded the case for the RO to 
provide initial consideration of evidence, which had been 
directly forwarded to the Board.  On remand, the RO 
considered this evidence, additional medical records were 
collected, and multiple VA examinations were provided.  

The RO granted service connection for both acne and psoriasis 
and combined them in a single evaluation.  The combined 
single evaluation of 30 percent, however, has at all times 
been based on the clinically demonstrated active psoriasis 
under Diagnostic Code 7806.  It is apparent from the multiple 
rating actions and Statements of the Case on file that no 
separate or increased combined evaluation has been provided 
for acne vulgaris of the face, chest, back and neck.  Acne is 
shown to have been resolved, and not an active and ongoing 
skin disease, at all times during the pendency of this 
appeal, however, service-connected acne still warrants 
consideration of its residuals, which appear to include 
essentially pitting scarring.  

Because the evaluations of psoriasis and acne were not 
inextricably intertwined, the Board recharacterized the 
single issue certified for appeal to two issues (appropriate 
for the evaluation of two separate skin disorders, with 
separate criteria for that evaluation).  In March 2003, the 
Board issued a decision denying an evaluation in excess of 30 
percent for psoriasis, and initiated internal Board 
development on the issue of an increased evaluation for acne.  
Although initiated, that development has not been completed, 
and it must now be the subject of a remand pursuant to DAV et 
al. v. Sec'y of Veterans Affairs, 327 F.3d, 1330 (Fed. Cir. 
2003), because the Board cannot first consider newly 
developed evidence (such as a VA examination report), without 
a waiver of initial RO consideration from an appellant.   


REMAND

Additional development is necessary on the question of an 
appropriate evaluation of acne.  As noted, acne is not shown 
to have been an active process during the pendency of the 
appeal, but warrants consideration for residual pitting 
scarring.  This is especially appropriate as new criteria for 
the evaluation of acne has been adopted at 67 Fed. Reg. 147, 
49590 (July 31, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.118, Diagnostic Code 7828) (effective August 30, 2002).  
A copy of this new criteria has been placed in the veteran's 
claims folder.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, because 
this case is being remanded for additional development, the 
RO must take this opportunity to inform the veteran of the 
requisite time allowed to respond to a VCAA notice.  

For these reasons, the case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA dermatology 
examination to determine the nature, severity 
and location of any acne vulgaris or residuals 
thereof.  The claims folder must be provided 
to the examiner for review, and the 
examination report must state that the claims 
folder was available and reviewed in 
conjunction with the examination.  The 
examiner should be informed that the issue 
presented is the proper evaluation of acne, 
since the initial date of claim in September 
1994 (thus review of the file is necessary in 
addition to a current examination).  The VA 
dermatologist should be asked to differentiate 
between findings involving acne vulgaris and 
those relating to the veteran's service-
connected psoriasis or other non-service-
connected skin disorders.  A copy of the most 
recent rating provisions have been placed in 
the claims file.  They include the recently 
adopted provisions for rating acne (found at 
38 C.F.R. § 4.118, Diagnostic Code 7828.)  If 
acne vulgaris or its residuals are found on 
the head, face, or neck, the examiner should 
review the criteria for rating disfigurement 
(found at 38 C.F.R. § 4.118, Diagnostic Code 
7800), and indicate whether the resultant 
disability involves any of the eight 
characteristics of disfigurement as identified 
by this provision.  If residuals of acne 
vulgaris are found to include scaring, the 
examiner should review the criteria for rating 
scars (found at 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804), and indicate whether 
any resultant disability involves symptoms as 
identified by these provisions.  The examiner 
may also review the Board's March 2003 
decision (on file) for a discussion of the 
applicable rating criteria.  
3.  After completing the above development, 
the RO should first review the VA dermatology 
examination report for completeness and return 
it for any corrective action necessary. 
Thereafter, the RO should again address the 
appellant's claim for an increased evaluation 
for acne and, if the benefit sought on appeal 
is not allowed, issue him and the 
representative a supplemental statement of the 
case which includes a discussion of compliance 
with VCAA and the appropriate rating criteria.  
The appellant and representative must be 
provided an opportunity to respond, and the 
case should thereafter be returned to the 
Board after compliance with appellate 
procedures.  The appellant need to nothing 
until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




